t c memo united_states tax_court affiliated foods inc petitioner v commissioner of internal revenue respondent docket no filed date william a hoy for petitioner george e gasper for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in petitioner's federal_income_tax for taxable years and of dollar_figure and dollar_figure respectively the issues for decision are whether certain payments made by vendors to petitioner are includable in petitioner's income we hold they are whether cash which petitioner supplied to vendors for distribution to petitioner's member stores at petitioner's food shows is includable in petitioner's income we hold it is whether petitioner is entitled to a deduction under sec_162 for certain amounts received from western family foods western and distributed to its member stores at its and food shows we hold it is all subchapter and section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated the stipulated facts and the accompanying exhibits are incorporated into our findings by this reference at the time the petition in this case was filed petitioner's principal_place_of_business was located in amarillo texas petitioner keeps its books_and_records on the accrual_method of accounting and it files its federal_income_tax return using a fiscal_year ending september petitioner is a wholesale food purchasing cooperative that supplies food and other consumer products to retail grocery respondent also determined that petitioner was entitled to an increased environmental_tax deduction for this is a mathematical adjustment stores owned by its shareholders petitioner also conducts a small amount of business with stores not owned by shareholders petitioner has shareholders and these shareholders operate approximately retail grocery stores member stores for federal tax purposes petitioner is a nonexempt_cooperative that computes its taxable_income under the provisions of part i of subchapter_t sec_1381 to inclusive member stores purchase food and other consumer products from petitioner petitioner purchases these goods from more than big_number manufacturers and suppliers petitioner purchases directly from sales representatives of some manufacturers such as proctor gamble p g and colgate-palmolive colgate and it purchases other manufacturers' products from independent brokers such as dejarnett sales brokers typically represented a variety of manufacturers or distributors unless otherwise specified we will use the term vendor to refer to manufacturers' sales representatives and brokers petitioner maintains a single bank account with amarillo national bank which it uses as its general operating account amarillo account petitioner makes all of its deposits into the amarillo account and it makes all of its payments from the amarillo account including payroll expenditures petitioner does not own any interest in any member store promotional accounts during the years at issue manufacturers provided vendors with promotional funds which were sometimes referred to as street money these promotional funds were to be used by the vendors to increase retail sales many vendors deposited their promotional funds with petitioner petitioner then deposited these funds into its amarillo account petitioner did not maintain separate_accounts for the promotional funds the promotional funds were commingled with its general operating funds although petitioner commingled the promotional funds with its general operating funds petitioner maintained promotional fund accounting_records petitioner furnished each vendor with a statement regarding its receipts and disbursements of promotional funds petitioner did not charge vendors a fee for maintaining these accounting_records we shall refer to these promotional funds and the associated accounting_records as vendor promotional accounts although these promotional funds and associated accounting records are variously defined in the record as record funds promotional allowance accounts etc we will use the term promotional accounts we use this term and any reference to payments deposits receipts or deductions related to the promotional accounts for convenience only the substantive federal tax characterization of these accounts and the transactions related to these accounts are legal issues that we address in the opinion section of this case only p g and colgate had written promotional account agreements with petitioner the remaining vendors had oral agreements with respect to the promotional accounts p g and colgate had the following written promotional account agreements with petitioner flexible marketing agreement between petitioner and p g cooperative merchandising agreement between petitioner and p g category marketing agreement between petitioner and p g ajax line special event merchandising contract between petitioner and colgate and special event merchandising contract between petitioner and colgate the funds that were the subject of these written promotional account agreements were maintained by petitioner under the flexible marketing agreement fma with p g p g created a promotional account for each category of brand-name products listed in the fma eg coffee tea products chilled beverages and baking mixes the amount_paid into the promotional account for each quarter was determined by multiplying a specified rate by the number of cases of the specified brands shipped to petitioner during the base_period the base_period was the same quarter in the previous year the the written agreements are inconsistent on whether petitioner or the manufacturer would maintain possession of the promotional funds however the parties have stipulated that petitioner maintained possession of the promotional funds and the testimony at trial supports the stipulation fma indicated that petitioner could earn promotional funds by putting a price reduction into effect during the previou sec_30 days making a special distribution of cases to retail outlets or making a special purchase direct or indirect under the cooperative merchandising agreement cma with p g p g created a promotional account for each brand listed in the agreement eg ivory bar soap top job spic span and bounce the amount_paid into the promotional account for each quarter was determined by multiplying cents by the number of cases of the specified brands shipped to petitioner during the base_period which was defined as the same quarter during the previous year petitioner could use the entire amount in the promotional account under payment terms set forth in the cma for print broadcast display or outdoor billboard advertising the payment terms varied for example if petitioner performed in print media petitioner would be entitled to cost plu sec_50 for advertising overhead expense or as an alternative it could elect to be paid at the rate of dollar_figure per physical case distributed to stores in support of a feature on the brands in the merchandiser's best print medium used for any item during the period of the sale in addition petitioner was entitled to use up to percent of the promotional account for other activities in the amounts specified in the cma for example petitioner could be paid reasonable and customary costs for sponsoring an in-store sampling program at one of its shareholder's stores under the category marketing fund agreement cmfa with p g p g created a promotional account for each brand listed in the agreement e g bold dawn and downy the amount_paid into the promotional account for each period was determined by multiplying the stated funding rate by the number of cases of the specified brands shipped to petitioner during the base_period with the base_period being the same period during the previous year petitioner was entitled to payment from the promotional account at a stated rate per case for various advertising and price reduction activities eg print media broadcast media and price reduction on sales to retail outlets furthermore p g authorized payment of petitioner's actual cost of various activities from the promotional account eg petitioner could be paid reasonable and customary costs for sponsoring an in-store sampling program at one of its shareholder's stores as indicated the three written agreements between p g and petitioner provided that petitioner could withdraw from the promotional accounts certain amounts for performing certain enumerated activities this was not however the entire arrangement between petitioner and p g's representative mr davis instead petitioner withdrew funds from the promotional accounts if it performed under the terms of oral agreements it had with mr davis whether or not the activities giving rise to payment were covered by the written agreements mr davis determined how petitioner could use the funds to best promote p g products and petitioner decided if it would accept the terms of mr davis' offer with respect to advertising activities petitioner could perform to become entitled to withdraw funds from the promotional accounts mr davis would inform petitioner that he was offering an advertising program to promote certain p g products and the terms of the offer after providing the advertising petitioner would then deduct the moneys to which it was entitled under the terms of mr davis' offer from the p g promotional accounts to validate the deduction from the p g promotional accounts petitioner provided mr davis with proof of performance eg a copy of an advertisement mr davis also used promotional account funds to make cash payments to petitioner's member stores at petitioner's annual food show under the ajax line special event merchandising contract and the special event merchandising contract with colgate colgate agreements colgate agreed to create a promotional account for special event promotional services the promotional account was infused with capital every months and the amount contributed was based on a fixed price per case of specified products shipped to petitioner during the same period for the prior year the moneys in the promotional account could be withdrawn when petitioner rendered special event promotions such as television or radio advertising colgate agreed to pay petitioner the cost of performance provided the total_payment did not exceed the amount in the fund for the 6-month period furthermore the colgate agreements provide that monies available for any one promotional period must be earned by the dealer during that period in terms of payment the colgate agreements provide payment will be made to the dealer upon receipt of the certificate of performance which must indicate in the remarks section the jobber's invoice number s if invoiced by jobber a copy of the applicable short term agreement which indicates the number of cases shipped in support of the colgate sponsored short term promotion s and documentary proof script story board tear sheet of rotogravure and any other appropriate proof of performance as may be required satisfactory to colgate that the special event performance was rendered as required under the terms and conditions of this agreement such payments may not be used to reduce or as set off against the sale price of any colgate product nor is any amount claimed to be due hereunder to be deducted by the dealer from any invoice or bill for colgate products in no event shall colgate have any liability to make payment unless proof of performance is submitted within days after the termination of the performance period in contrast to the foregoing most of the vendors that maintained promotional accounts with petitioner had only oral agreements the vendors who had oral promotional account agreements used the promotional funds to pay for product advertising they also used the funds to make cash payments to petitioner's member stores at petitioner's annual food show almost all of the promotional accounts had a credit balance at yearend in fact petitioner did not use any of the money in several promotional accounts during the years at issue eg conagra banquet food pritchard american home food products tropicana ragu foods inc quaker gordon-murdock and gortons of gloucester pritchard mr terry sheldon a c p a was petitioner's accountant during the years at issue around mid-1988 petitioner's management asked mr sheldon to audit petitioner's advertising department because the department showed a large fluctuation in income upon audit mr sheldon discovered that petitioner had started the promotional accounts sometime during at that time petitioner was treating the promotional fund payments as income when received and deducting expenses when incurred this accounting treatment was applied for both financial reporting purposes and tax purposes beginning in petitioner stopped treating promotional account payments as income on receipt rather petitioner treated promotional account receipts as liabilities to the vendors petitioner then reduced the liability to each vendor as it incurred expenses that were paid from the promotional account most of the offsetting costs incurred by petitioner were related to advertising costs during petitioner had art and printing department expenses of dollar_figure and income of dollar_figure resulting in a loss of dollar_figure during petitioner had art and printing department expenses of dollar_figure and income of dollar_figure resulting in a loss of dollar_figure during petitioner had advertising department expenses of dollar_figure and income of dollar_figure resulting in a loss of dollar_figure during petitioner had advertising department expenses of dollar_figure and income of dollar_figure resulting in a loss of dollar_figure in petitioner's accounting_records the income reflected in the art and printing department account and the advertising department account included revenue from the vendor promotional accounts however the promotional accounts were not the only source of revenue for these accounts petitioner's art and printing department had a staff of professional artists and printers they produced printed advertising material for member stores including full color circulars handbills shelf and stack signs and newspaper layouts the advertising department provided member stores with advertising and promotional programs and coordinated a 23-week television campaign during the years at issue it also planned for grand openings anniversary sales and other special events for member stores on its financial statements for the years at issue petitioner reported the unspent promotional account funds as current liabilities at the end of that total liability was dollar_figure and at the end of it was dollar_figure the food shows in and petitioner conducted its annual food shows in amarillo texas these shows were not open to the public each vendor entered into an agreement with petitioner governing the vendor's participation in the food show the food-show agreement to participate generally provided that the vendor would pay dollar_figure as a booth and participation fee the vendor would properly decorate its booth and provide merchandise samples and the vendor would offer approved special promotions allowances and or special buys on products with the condition that all offers must be a real show special furthermore vendors had to agree to submit a recommended list of show sale items to petitioner which retained the right of approval or rejection on all of the individual items petitioner recovered the expense it incurred in sponsoring the food show through the sale of space in preparation for each food show petitioner asked the participating vendors to complete order forms these forms had spaces to identify the vendor the product being promoted and the per-unit promotional allowance offered for each product the vendors completed the order forms and returned them to petitioner and if approved the forms were bound into a food- show book each member store attending the show received a food-show book each page related to one vendor and had a tear-off strip on the right-hand side which indicated the amount being ordered and the product promotional allowance arising therefrom generally the product promotional allowance was paid in cash at the food show when the order was placed not all product allowances however were paid in cash the cash used by the vendors to make these payments at the food show came from three sources promotional accounts check transactions--a vendor would give petitioner a check and petitioner would cash the check and provide cash to the vendor at the food show check transaction and cash brought to the food show by the vendor in connection with the food show vendors collectively instructed petitioner to transfer a total of dollar_figure in cash to them out of the promotional accounts in connection with the food show vendors collectively instructed petitioner to transfer a total of dollar_figure in cash to them out of the promotional accounts when funds used by vendors at the food show came from a promotional account or check transaction the vendors would provide petitioner with written instructions indicating the amount of cash they wanted and the denominations thereof based upon these written instructions petitioner obtained cash from the amarillo national bank petitioner placed the cash requested by each vendor in a separate bank bag supplied by the amarillo national bank the bank bags were identified by a number assigned to the individual vendors immediately before the shows began petitioner made the bank bags available to the vendors at a central location each vendor was required to sign for the bank bag at the time it obtained its requested cash at the conclusion of the food shows the vendors returned to petitioner the bank bags and any unused cash petitioner maintained a record of the amount of cash given to each vendor the source of that cash and the amount of any cash returned to petitioner at the conclusion of the food show as indicated above each page in the food-show book had a perforated tear strip at the food show representatives of the member stores placed their merchandise orders on the tear strip and turned them into the vendors the vendor made the product promotional payments then gave the tear slip to petitioner subsequently petitioner would order the merchandise deliver it to the member stores and bill the member stores the tear strips had the amount of the product promotional allowance on them however petitioner destroyed these records mr davis participated in the and food shows on behalf of p g he requested a cash disbursement from the p g promotional account to use at the food show then he distributed the cash product promotional allowances at the food show as an incentive to buy p g food brands the product promotional allowances available were set forth in the food-show book the food show sales represented a significant portion of mr davis' annual sales for example he sold over percent of his annual volume of pringle's potato chips at the food show if mr davis did not pass out the entire amount of the cash disbursed to him for the food show he returned the remainder to petitioner western clawson transactions western is a corporation which buys and markets private label products for the grocery industry it is called a sourcing company because it does not produce goods rather it contracts with manufacturers to produce the goods it sells under its private label petitioner purchases western's private-label goods these goods are then shipped from western to petitioner and petitioner sells them to its member stores petitioner owns approximately percent of western's stock in and western made payments to petitioner of dollar_figure and dollar_figure respectively petitioner did not include the dollar_figure and dollar_figure distributions in its income but now concedes that the payments should have been included in income during and respectively petitioner deposited the dollar_figure and dollar_figure into its amarillo account in and respectively withdrew cash in the amounts deposited and gave the cash to mr val clawson mr clawson is an employee of dejarnett sales which is a food broker for western mr clawson was told to distribute this cash to the member stores at the food shows western does not provide any currency to be passed out at the food show on its behalf however using the money given to him by petitioner mr clawson offered allowances on western products purchased at the show for example if a western product had a show allowance of a dollar a case and the member store bought cases then he would give the store dollar_figure cash he also offered payments by check the decision on whether to accept currency or a check was made by the member store based on the tear strips the amount of cash given to mr clawson could be reconciled back to the amount of cash that he returned to petitioner at the end of the show thus petitioner knew exactly what was done with the money how many cases were sold and the cash allowances distributed at the food show according to petitioner's bookkeeping entries mr clawson distributed dollar_figure and dollar_figure to representatives of the member stores at the and food shows respectively although records existed at one time showing who received the funds from mr clawson petitioner destroyed these records opinion respondent determined that petitioner had increased advertising and food-show income in of dollar_figure and dollar_figure respectively and increased advertising and food-show income in of dollar_figure and dollar_figure respectively issue advertising income in regard to respondent's and advertising income determinations the dollar_figure and the dollar_figure represent the balance of the promotional accounts at the end of each year in issue by including only the balance of the promotional account in petitioner's income respondent in effect determined that the promotional account payments constituted gross_income and the promotional account disbursements were allowable deductions petitioner asserts that it held the promotional account funds as a nontaxable intermediary between the vendors and the member stores and therefore no amount of the promotional account funds should be includable in its income for either or for petitioner's yearend balance in the promotional accounts was dollar_figure however in her determination respondent treated the excess of the yearend balance less the prior yearend balance dollar_figure as taxable_income of dollar_figure since vendors withdrew dollar_figure and dollar_figure from the promotional accounts for the and food shows continued petitioner bears the burden_of_proof on this issue rule a 290_us_111 petitioner's contention that it held the promotional account funds as a nontaxable intermediary rests upon a number of decisions of this and other courts see eg 55_tc_761 affd per curiam 456_f2d_255 5th cir 47_tc_391 affd 407_f2d_210 9th cir 14_tc_965 in seven-up co v commissioner supra seven-up co 7-up manufactured and sold extract for a soft drink to various franchised bottlers each bottler was granted an exclusive sales territory by 7-up and controlled its own sales promotion and local_advertising within that territory with the aid of 7-up certain bottlers decided that it would be more efficient to conduct promotion and advertising of the beverage on a national level in order to fund the national advertising campaign participating bottlers were required to pay 7-up dollar_figure per gallon of extract purchased the funds were administered by 7-up and were to be spent solely for advertising purposes the funds continued respectively these amounts are not part of the promotional account yearend balances were accounted for separately on the company's books but were not placed in a separate bank account in seven-up co the commissioner contended that the excess of the amounts received by 7-up over the advertising expenses_incurred and paid constituted taxable_income in holding that the excess was not taxable we stated the payments made by the participating bottlers were not for services rendered or to be rendered by petitioner neither were they part of the purchase_price of the extract they did not therefore constitute earnings received by petitioner under a claim of right and without restriction as to disposition which petitioner would have had to include in its gross_income under the rule laid down in 286_us_417 while petitioner had the right to receive the bottlers' contributions under its agreements with them all the facts and circumstances surrounding the transaction clearly indicate that it was the intention of all of the parties concerned that these contributions were to be used to acquire national advertising for the 7-up bottled beverage and for that purpose only and that petitioner was to be a conduit for passing on the funds contributed to the advertising agency which was to arrange for and supply the national advertising although the funds were not all expended in the year received for reasons set forth in our findings petitioner did expend them for national advertising did not use them for general corporate purposes treated the amounts on hand in the fund on its books as a liability to the bottlers and considered itself as evidenced by its letter of date to one of the participating bottlers merely as a trustee handling the bottlers' money seven-up co v commissioner t c pincite in ford dealers advertising fund inc v commissioner supra the taxpayer received funds from franchised ford dealers in the jacksonville florida area to be expended for advertising and promotion the advertising fund also operated a car-locator service within the territory in ford dealers we stated that when a taxpayer receives trust funds which he is obligated to expend in entirety for a specified purpose and no profit gain or other benefit is to be received by him in so doing the funds are not includable in gross_income id focusing on the restricted use of the funds in question the court held that such funds were received in trust and did not represent gross_income id pincite in contrast in 16_tc_31 we found that the amounts received were not restricted as to use or disposition but rather were paid in consideration for the taxpayer's promise to furnish designated advertising material and services thus we held that such amounts constituted gross_income to the taxpayer id pincite in so holding we noted that the agreements placed no restrictions upon the use of the funds nor did they indicate that the recipient was to act as a depository conduit trustee or agent with respect to the funds id pincite to determine whether petitioner was a nontaxable intermediary we must determine the agreement between the vendors and petitioner ford dealers advertising fund inc v commissioner supra pincite seven-up co v commissioner supra pincite this is a question of fact to be determined by examining all the facts and circumstances presented 47_tc_391 seven-up co v commissioner supra pincite to establish the terms of the promotional account agreements petitioner presented several witnesses including its chairman two of its officers two current employees and a former employee each of these individuals testified that petitioner did not own the promotional account funds but none of these individuals clearly articulated the terms of the agreements between the vendors and petitioner with respect to the promotional accounts due to the relationship between petitioner and these individuals and the imprecise nature of their testimony with respect to the promotional account agreements these witnesses did not aid petitioner in establishing that it was a nontaxable intermediary with respect to the promotional accounts in addition to the testimonial evidence petitioner submitted two written promotional account agreements between petitioner and colgate these agreements indicate that colgate will reimburse petitioner for its cost of rendering special event promotions provided petitioner substantiates such expenditures through a certificate of performance and other supporting documentation the colgate agreements do not however indicate that funds from the promotional accounts can be used to make cash we note that such testimony appears inconsistent with petitioner's treatment of these accounts on its books disbursements at petitioner's annual food show furthermore although the colgate agreements indicate that the promotional funds available for a particular period must be earned during that period petitioner carried a balance in its colgate promotional accounts from one period to the next petitioner also submitted three promotional account agreements between petitioner and p g the three written agreements between petitioner and p g indicate that petitioner can withdraw funds from p g's promotional accounts for performing certain enumerated activities however petitioner was reimbursed for performing promotional activities that p g's representative offered to petitioner even if such activities were not specifically addressed in the agreements both the colgate and the p g agreements are helpful in determining the substance of the agreements between petitioner and these two vendors however the facts and circumstances of the case indicate that these agreements did not address the entire arrangement between the parties rather the facts and circumstances indicate that the vendors could authorize payment from the promotional accounts for promotional activities not addressed by the agreements for example funds were withdrawn from the promotional accounts to make cash payments at petitioner's annual food show even though the agreements did not specifically address such payments although the overall evidence of the agreements between petitioner and the vendors with respect to the promotional accounts is sparse particularly with respect to the oral agreements we believe the best evidence of the substance of such agreements was the agreement with p g as there was both written and testimonial evidence concerning that agreement based on all the facts and circumstances we find that a vendor would inform petitioner that it was offering an advertising program to promote its product the amount offered for performing was not only petitioner's actual cost but its cost plus an allowance also if the advertising was done in connection with a product price promotion the amount offered for advertising was determined by multiplying a specified rate by the volume of the product sold if petitioner accepted the proposal and performed the advertising it would deduct the corresponding allowance from the vendor's promotional account and provide the vendor with documentation validating the deduction the majority of the withdrawals from the promotional accounts were related advertising promotions by conducting advertising activity for the vendors petitioner generated substantial amounts of revenue for its art and printing department and its advertising department these departments were an important part of petitioner's business as indicated by petitioner's annual reports although vendors designated a number of advertising activities that petitioner could engage in to make withdrawals from the promotional accounts petitioner could elect which of those activities to conduct this fact coupled with the fact that petitioner rarely if ever made refunds of promotional account funds enabled petitioner to perform only those advertising activities that were profitable petitioner could pass on an unfavorable advertising offer and still earn the funds allocated to the promotional accounts on a future date essentially petitioner could carry a balance in a promotional account until it wanted to perform a proposed advertising activity the majority of the funds withdrawn from the promotional accounts were treated as art and printing department and advertising department revenue petitioner was not merely a conduit with respect to these funds these funds were substantial revenue for a large scale advertising activity petitioner received these payments for materials and services rendered petitioner advertised for the vendors and it was paid for this work consequently these amounts are earnings to petitioner petitioner's art and printing department alone had a staff of professional artists and printers this department had expenditures of almost dollar_figure million a year for and furthermore petitioner's advertising department had expenditures of over dollar_figure million a year for both and not funds held in trust ford dealers advertising fund inc v commissioner t c pincite krim-ko corp v commissioner t c pincite seven-up co v commissioner t c pincite- vendors also offered product price reduction promotions to petitioner whereby petitioner could withdraw funds from the promotional accounts to pay the member stores if the member stores purchased a specified amount of a given product these promotions were often associated with the aforementioned advertising promotions the record is skimpy regarding these product price reduction payments there is no evidence as to whether the invoices received by the member stores reflected these product allowances nor how the member stores generally treated them furthermore petitioner has not attempted to substantiate the portion of the promotional accounts' balance that was allocable to these promotions overall the record is inadequate to establish whether these amounts were paid as a rebate a return of cooperative profits or some other payment unlike the taxpayers in 14_tc_965 and 55_tc_761 petitioner did not act as a mere intermediary passing the advertising funds along to an advertising agency rather the facts and circumstances surrounding the promotional accounts indicate that the promotional account funds were to be used by petitioner as payment for advertising materials and services provided by petitioner's art and printing and advertising departments the promotional account funds are income when received of course petitioner will be entitled to claim its advertising expenses as they are incurred by including only the balance of the promotion accounts in petitioner's income respondent in effect determined that the promotional fund contributions constituted gross_income and the promotional fund disbursements were allowable deductions accordingly we sustain respondent's determination issue food-show currency respondent determined that petitioner's income should be increased by dollar_figure and dollar_figure for and respectively for the amount of currency distributed by the vendors to the member stores at the and food shows from vendor promotional accounts and vendor check transactions seven- up co v commissioner supra pincite petitioner asserts that the cash it delivered to the vendors from the promotional accounts and check transactions at the and food shows although this determination includes amounts distributed from vendor promotional accounts these amounts were determined to be included in income only once as respondent included only the yearend balances in the promotional account advertising income determination see supra note should not be included in its income petitioner bears the burden_of_proof on this issue rule a 290_us_111 to resolve this issue we must examine the taxation of nonexempt cooperatives a complete overview of the regime under which nonexempt cooperatives are taxed is set forth in 103_tc_547 consequently we shall discuss only those cooperative concepts that are necessary to resolve the issue involved herein cooperatives initially determine gross_income without making any adjustments for allocations or distributions made to patrons from net_earnings from business with or for patrons sec_1382 after determining gross_income in this manner sec_1382 permits cooperatives to compute taxable_income by allowing deductions for inter alia patronage_dividends defined in sec_1388 104_tc_696 a patronage_dividend generally is an amount that is allocated or paid to a patron out of the net_earnings of the cooperative from business done with or for its patrons and that is based upon the quantity or value of business done with or for the patron under a preexisting obligation to pay such amount sec_1388 buckeye countrymark inc v commissioner supra pincite although patronage_dividends are deductible by the cooperative the patron must include the amount of any patronage_dividend in income sec_1385 accordingly when income from the cooperative's business is distributed as a patronage_dividend the cooperative and its patrons pay only a single current tax with respect to the income of the cooperative either at the level of the cooperative or at the level of the patron s rept 87th cong 2d sess 1962_3_cb_707 however nonexempt cooperatives such as petitioner are taxed like ordinary c corporations on business not conducted with patrons gold kist inc v commissioner supra pincite consequently income from nonpatronage business is taxed to the cooperative and if the balance is distributed to patrons the income is taxed again to the patrons id petitioner purchases products from vendors and resells the products to member and nonmember stores petitioner profits from its sales the profit from sales to nonmember stores is allocated to petitioner's retained earnings however profit from business conducted with patrons is treated differently as a cooperative petitioner can distribute the profit it earns from patronage business to the shareholders who own the member stores and claim a deduction for this amount sec_1382 thus income from cooperative activities will be subject_to a single level of tax assuming the shareholders include the patronage distributions in income gold kist inc v commissioner supra pincite petitioner purchased products from vendors and western and resold them to member and nonmember stores for a profit ordinarily petitioner would distribute the patronage income to the shareholders who own member stores and retain the nonpatronage income petitioner asserts that the cash it provided to the vendors at the annual food show from check transactions and promotional accounts should not be included in its income because it held these funds as a nontaxable intermediary respondent argues that this cash was income to petitioner and that the food show cash payments to members were merely part of a scheme to bypass the patronage_dividend rules by way of the vendors to resolve this issue we must examine the facts and circumstances of the case angelus funeral home v commissioner t c pincite seven-up co v commissioner supra pincite the economic_substance of a transaction rather than the form in which it is cast is controlling for federal_income_tax purposes thus courts may pierce the form of a transaction and tax the substance 308_us_355 293_us_465 the underlying philosophy of the substance_over_form_doctrine is to prevent taxpayers from attempting to subvert the taxing statutes by relying upon mere legal formality 408_f2d_827 5th cir 76_tc_239 petitioner claims nontaxable intermediary status noting that it had no part in determining the amount of cash vendors distributed at the food shows we disagree petitioner arranged the food shows and compiled the food show book the food-show book set forth the product price promotions available at the show vendors submitted their proposed product price promotions to petitioner and petitioner determined whether the product would be included in the show there was an incentive to make the promotions attractive because the promotions were either accepted or declined by petitioner there was no negotiating after the proposal was submitted the control petitioner maintained over which products would be available at the show combined with the vendors' need to sell at the food show ensured that the product price promotion would be economically attractive thus petitioner played a significant role in determining the promotional allowances provided at the food shows with respect to the check transactions petitioner claims it merely provided a check-cashing service receiving vendors' checks cashing the checks and returning the checks to the vendors we disagree vendors made the checks payable to petitioner petitioner cashed these checks at its bank and it returned the cash to the vendors for distribution to the member stores at the food show petitioner also provided the vendors with cash from the promotional accounts in both instances petitioner required the vendors to sign for the cash received and most importantly it also required any unused cash to be returned to it at the end of the food show this was not a check-cashing service unlike a check-cashing service petitioner ensured that the check proceeds were either paid to its shareholders or returned to it through the food-show book tear strips petitioner knew the exact amount of product price promotion distributed at the show as the tear strips indicated the product sold and the product price promotion given by the vendor petitioner destroyed these records petitioner concedes that the dollar_figure and the dollar_figure checks it received from western are gross_income petitioner converted these western checks into cash and gave the cash to mr clawson to distribute to the member stores at the food show although petitioner kept records showing who received funds from mr clawson petitioner destroyed these records mr clawson distributed the western cash in the same manner that the other vendors distributed their food-show cash--he provided product promotion cash allowances for example if a western product had a show allowance of a dollar a case and the member store bought cases then he would give the member store dollar_figure petitioner's actions with respect to the western money reveal the substance of the food-show cash disbursements petitioner was distributing its money to its member stores and hence its shareholders and the distributions were based on the amount of product purchased or business done by the shareholder this is the essence of a patronage_dividend however rather than treat these distributions as patronage_dividends where deductibility would be conditioned on the distributions' meeting certain statutory requirements petitioner merely excluded the amounts from income achieving the same tax effect as a patronage_dividend provided the shareholders included the cash in their income moreover the use of cash and destruction of records invite suspicion that there was no intent that the income be reported on any level the vendors not petitioner were conduits with respect to the food show cash transactions petitioner was not a nontaxable intermediary with respect to the food show cash disbursements arising from the promotional accounts 55_tc_761 similarly as for the food show cash disbursements arising from the check- cashing transactions petitioner exercised dominion and control_over these funds as evidenced by the return of any unused cash thus these amounts must also be included in petitioner's income see eg 286_us_417 ford dealers advertising fund inc v commissioner supra 55_tc_515 dollar_figure accordingly we sustain respondent's determination issue sec_162 deduction petitioner argues that if the amounts distributed to the shareholders at the and food shows from the promotional accounts and check-cashing transactions are includable in its income the difference between the funds received from western which petitioner concedes are income and those returned by mr clawson at the end of the respective food shows are deductible business_expenses incurred by petitioner petitioner asserts that these amounts were paid for the purpose of promoting the success of the food shows and therefore are deductible under sec_162 respondent argues that such a deduction is not allowable petitioner bears the burden_of_proof on this issue rule a 503_us_79 petitioner cannot substantiate a patronage_dividend deduction for the amounts distributed at the food show because it has destroyed the records that documented the products purchased the payments made and the shareholders who received the payments sec_1388 in pertinent part sec_162 provides there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to qualify for deduction under sec_162 an item must be paid_or_incurred during the taxable_year be for carrying on any trade_or_business be an expense be a necessary expense and be an ordinary_expense indopco inc v commissioner supra pincite mr clawson received dollar_figure and dollar_figure from petitioner to distribute on petitioner's behalf at the and food shows respectively petitioner provided bookkeeping entries that indicate that mr clawson distributed dollar_figure and dollar_figure to representatives of the member stores at the and food shows respectively in addition mr clawson testified that he distributed such money to the shareholders of the member stores mr clawson indicated that he made the cash payments to encourage petitioner's shareholders to purchase western products from petitioner we hold that petitioner has substantiated its entitlement to a deduction for the amounts distributed by mr clawson at the and food shows 68_tc_729 sec_1 a income_tax regsdollar_figure on brief petitioner did not argue that food show cash continued since we sustained respondent's income determination with respect to the promotional accounts and the food show disbursements we do not need to address her remaining argument to reflect the foregoing decision will be entered under rule continued payments made by vendors other than mr clawson were deductible accordingly petitioner has conceded this issue 105_tc_324 n 89_tc_46 in any event we would find that petitioner has not substantiated its entitlement to such a deduction because it destroyed the records associated with such disbursements and provided no other credible_evidence demonstrating its entitlement to deduct such amounts sec_6001 sec_1_6001-1 income_tax regs
